PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/014,057
Filing Date: 21 Jun 2018
Appellant(s): Bailey, Michael



__________________
Gary R Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 06, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seemann et al. (US 2017/0265124) in view of Brandt (US 2018/0176760).

With regard to claim 1 and 11, Seemann teaches:  A method/A base station (Application Computing System, 102) for providing home monitoring and control (paragraphs 31-32), comprising: 
a receiver (wireless transceiver, 107: paragraph 44) ; 
a memory for storing processor-executable instructions (paragraphs 97-99); 
a processor coupled to the receiver and the memory for executing the processor- executable instructions (paragraphs 103-105) that causes the base station to: 
receive, by the processor, a wireless signal from a wireless sensor or a wireless control module (see step B in figure 1B and see step 204 in figure 2: paragraphs 51 and 64); 
determine, by the processor, that the wireless sensor or the wireless control module is within a predetermined distance from the base station (paragraphs 36 and 70: 
the wireless system can discover more than one protocol being used in the vicinity. The system can then survey the relative signal strengths of the populations of protocol 1 and protocol 2 sensors, and may conclude that the lower signal strength sensors are from a neighboring home and should generally be ignored.); and
 
the system 102 can apply the discovery rule set 108 to the wireless communications to identify wireless communications that indicate the sensor type of the sensor transmitting the communication. Applying the rule set can include, for example, identifying particular wireless transmissions and/or patterns of wireless transmissions that indicate the sensor as being a particular type of sensor.); and 
store, by the processor, the identification in the memory coupled to the processor (enrolled sensor and sensor configuration data: paragraphs 46:  During the discovery process, the wireless application discovery program 106 can enroll identified sensors, such as in an enrolled sensors data store 110. Enrollment information can include, for example, sensor identifiers (identifying each sensor to the system 102), sensor types, sensor locations (absolute within a building and/or relative with regard to other sensors), and other information, as described below. Sensor configuration data 111 can include, for each enrolled sensor, configuration information such as communication protocols.  
Also see step 212 in figure 2: paragraph 68). 

    PNG
    media_image2.png
    557
    781
    media_image2.png
    Greyscale

Although Seemann disclose home discovery base vicinity or proximity by comparing and elevating signal strengths measurements (paragraph 36), Seemann does not explicitly teaches the process of determining if the signal strength is within a predetermine distance.  Thus Seemann fails to disclose the processor determines that the wireless sensor or the wireless control module is within the predetermined distance. 



    PNG
    media_image3.png
    657
    489
    media_image3.png
    Greyscale


Brandt teaches a ID tool receives wireless message from sensors and evaluated the signal strength of each senor ( paragraph 27: figure 1), which is similar to the system of Semnan.  However, Brandt determine the sensors within range of ID tool ( paragraph 36) is based threshold signal strength (paragraph 27).  
[0027]… The strongest signals can be grouped together and considered to be associated with installed devices in the immediate area or in a current room. For instance, a threshold 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use a threshold signal strength to determine if a sensor is within range as taught by Brandt in the home wireless discovery system of Seemann in order to improve on-site sensor installation/arrangement (Brandt: paragraphs 20-21) .  

    PNG
    media_image4.png
    304
    615
    media_image4.png
    Greyscale


With regard to claim 2 and 12, Seemann teaches: further comprising: causing, by the base station, the wireless sensor or the wireless control module to actuate; wherein 
 [0050] The closed wireless communication (step A, 164) can include, for example, a stream of wireless communications from the sensors 156-162 at various intervals of time depending on the type of sensor. For example, the motion sensors 156a-d may transmit wireless signals whenever motion is detected and, thus, may provide transmissions at irregular intervals of time. Similarly, the window and door sensors 160-162 may transmit wireless signals at regular intervals when a window door is open (e.g., transmit wireless signal every 1 second while the window/door is open) and a wireless signal whenever the door or window subsequently closes. The smoke/air sensors 158a-b can transmit wireless signals indicating when smoke and/or other potentially harmful air conditions are detected.).  
With regard to claim 3, Seemann teaches: wherein causing the wireless sensor or the wireless control module to actuate comprises emitting, by a source within the base station, a magnetic field ( paragraph 33:  Example information that is queried and/or obtained can include: 1) what type of device the sensor is, such as magnetic door/window sensor, a motion sensor, and/or a tilt sensor, to name only a few possibilities );
 wherein a user brings the wireless sensor or control module within a second predetermined distance of the magnetic field (paragraphs 53-55:
   [0053] As indicated by step D (170), the system 102 can additionally identify the likely physical relationship among the preexisting sensors. For example, the system 102 can evaluate the relative timing of various wireless transmissions by the sensors to infer the physical proximity of sensors to each other. Using the recorded timestamps of detected wireless packets, the system 102 can identify various sensor events that occur in close proximity in time, which can be used to infer physical proximity. The repeated presence of particular patterns of sensor transmissions over time can increase the likelihood ).  
With regard to claim 12, Seemann teaches:  further comprising: a magnet for causing the wireless sensor or the wireless control module to transmit the wireless signal when the wireless sensor or the wireless control module is placed within a second predetermined distance from the base station (paragraphs 33 and 50) ; 
wherein receiving the wireless signal occurs in response to the wireless sensor or the wireless control module being placed within the second predetermined distance (paragraphs 53-55).  

With regard to claim 4 and 13, Brandt also teaches: wherein the predetermined distance and the second predetermined distance are equal to each other (paragraphs 36 and 40: grouping sensor into room based signal strength or distance.).  
With regard to claim 5 and 14, Seemann teaches:  wherein the processor-executable instructions that cause the base station to determine that the wireless sensor or the wireless control module is within the predetermined distance from the base station comprises instructions that cause the base station to: determine, by the processor, that the signal strength of the wireless signal exceeds a predetermined threshold (paragraphs 36 and 70: Rules associated with sensors that trip can include information for a time interrelationship between observed sensor signals and cellular/IP/phone signals. Rules can also be associated with general characteristics of a sensor, such as the sensor's signal strength,).  

The evaluation process that is executed by the system 102 can use a set of rules that, for a wireless sensor 104 used in normal mode operation, are consistent with behaviors that can be used to guess the attributes of sensors. The rules can be included in the discovery rule set 108, for example.).  

With regard to claim 7 and 16, Seemann teaches:  further comprising a user interface coupled to the processor, and further comprising processor-executable instructions that cause the base station to: in response to storing the identification in the memory, cause, by the processor, the user interface to alert a user that the wireless sensor or the wireless control module has been accepted by the base station. (paragraphs 56, 58 and 66-67:
[0066] "Best guess" information is presented on a display (208). The user interface device 116, for example, can display, for use by the user 118, guessed and proposed information, including the type of sensor that the system 102 believes that the wireless sensor 104 is and a proposed set of information as to how best configure the wireless sensor 104 in light of received transmissions and the evaluation process. The information exchange in this step and the next step can, for example, be part of a wireless sensor configuration wizard, as described above. For example, the system 102 can output information on the likely sensor types 174 and the likely physical sensor relationship 176 (step E, 172). 
[0067] Input is received from the user regarding sensors and proposed configurations (210). For example, the user 118 can confirm information presented by the user interface device 116 
 
With regard to claim 8 and 17, Seemann teaches:  further comprising a user interface coupled to the processor, and further comprising processor-executable instructions that cause the base station to: 
 in response to storing the identification in the memory, cause, by the processor, the user interface to query a user as to a location where the wireless sensor or the wireless control module is to be installed; receive, by the processor, input from the user via the user interface relating to the location; and store, by the processor, the location in association with the identification in the memory  (paragraphs 55-58:
   [0055] Referring to FIG. 1C, which generally depicts passively enrolling and using preexisting sensors with the system 102, the user may be prompted by the system 102 to perform various actions that can be used by the system 102 to further confirm various hypothesis about sensor type and/or location, as indicated by step F (178). For example, the system 102 can output a series of prompts for the user to open the front door and then to open the back door in the home 150, and then can proceed to monitor the wireless communication (step A, 164) to detect sensor activity that can be correlated to the locations requested by the system 102. The system 102 may prompt the user to perform actions when, for example, there is not a sufficient amount of wireless sensor data to differentiate between multiple hypotheses regarding sensor type, location, and/or other sensor information. System 102 may not always provide prompts to the user. ).





With regard to claim 10 and 19, Seemann teaches: further comprising processor-executable instructions that cause the base station to: when the processor determines that the wireless sensor or the wireless control module is not within the predetermined distance: extract an identification of the wireless sensor or the wireless control module from the wireless signal; determine, by the processor, whether the identification has been previously stored in the memory; and when the identification has previously been stored in the memory, process the wireless signal; and when the identification has been not been previously stored in the memory, ignore the wireless signal  (paragraph 36:  the wireless system can discover more than one protocol being used in the vicinity. The system can then survey the relative signal strengths of the populations of protocol 1 and protocol 2 sensors, and may conclude that the lower signal strength sensors are from a neighboring home and should generally be ignored.). 


(2) Response to Argument

B) The rejection of independent claims 1 and 11 under 35 USC 103
With regard to 103 rejection, appellant states the office does not show or provide evidence how Seemann discloses the claimed element of “when the processor determines that the wireless sensor or the wireless control module is within the predetermined distance: extract, by the processor, an identification of the wireless sensor or the wireless control module from the wireless signal; and store, by the processor, the identification in the memory coupled to the processor.”  The examiner respectfully disagree with the appellant.  First, the examiner thanks the appellant for acknowledging that Seemann discloses the second and third portion of the claimed invention.  Secondly, the appellant notes the office states that “Seemann fails to disclose the processor determines that the wireless sensor or the wireless control module is within the predetermined distance.”  However, the examiner stated in the previous sentence that “Although Seemann disclose home discovery base vicinity or proximity by comparing and elevating signal strengths measurements (paragraph 36), Seemann does not explicitly teaches the process of determining if the signal strength is within a predetermine distance.”    The dictionary defines vicinity as an area near or surrounding a particular place.  Thus, the office is acknowledging the sensors are determined or discovered are within a local vicinity.   Thus, Seemann discloses an event when sensors are located are within the local vicinity. 
   [0036] Local sensors--meaning sensors that are being used at the vicinity (e.g., house or home, building, or other location) where the wireless system is installed--can be differentiated from sensors at neighboring vicinities (e.g., neighboring home, vicinity. The system can then survey the relative signal strengths of the populations of protocol 1 and protocol 2 sensors, and may conclude that the lower signal strength sensors are from a neighboring home and should generally be ignored. The system may even postulate that a neighboring home has the same protocol sensors, but by evaluating and comparing their signal strengths, can determine that those significantly lower signal strengths are from neighbor's sensors and not from the local vicinity. Other information may also be used to determine which sensors belong to the local vicinity. For example, interrelationships between multiple sensors or between a sensor and wireless-system-generated information contain information that is useful in determining whether a sensor is part of the local system. 
[0038] Further yet, locations where sensors are placed within the vicinity can be determined. For instance, the wireless system can evaluate where the sensors are placed, again, based on detected patterns for the particular sensors and/or patterns across multiple sensors. For example, if a sensor is the first one to trip in a series of sensor trips, and the delay between open and close is about 30-60 seconds, it might be the garage door. The next trip might be the garage entry and the following trip might be the motion. Again, the wireless system can include a variety patterns that are associated with particular sensor locations (absolute and/or relative to each other). Sensors that are not frequently tripped will still transmit supervisory messages. These sensors can be identified, but are typically installed on the perimeter of homes or would fall into a life-safety sensor category. 
Thus, Seemann discloses that sensors have to be within a certain location or proximity to be placed in the local vicinity.  The office cited paragraph 36 in claimed limitation “determining, by the processor, that the wireless sensor or the wireless control module is within a predetermined distances from the base station”.  Even though the vicinity/proximity is associated with predetermined distance, Seemann does not explicitly state the signal strength information is similar or correlated to a predetermined distance.  Thus, the office disclose a secondary reference to show how signal strength elevation can be associated predetermined distance.  

 The secondary reference, Brandt teaches an ID tool receives wireless message from sensors and evaluated the signal strength of each senor (paragraph 27: see figure 1), which is similar to the system of Semnan.  However, Brandt determine the sensors within range of ID tool is based on threshold signal strength (paragraph 27).  
   [0027] FIG. 1 illustrates a method of operating the radio based ID tool (hereinafter "ID tool") to commission devices in a new install or remodel. Smart devices can be installed (Block 102) and when powered, can periodically broadcast a first radio message indicating that a given device is newly-installed and has yet to be identified (this can be referred to as an out of the box mode) (Block 104). As the ID tool is moved throughout a structure/building being commissioned, the ID tool can collect the first radio messages from non-registered devices (Block 106) (since registered devices do not broadcast the first radio message) and sort the first radio messages (Block 108). This sorting can be displayed on a user interface of the ID tool and can be ordered in terms of signal strength or distance from the ID tool, to name two non-limiting examples. The collecting (Block 106) can be performed either in a "live mode," where the first radio messages can be started and stopped, or in a "capture mode," where the data can be collected for a period of time when the user of the ID tool initiates the capture mode. The strongest signals can be grouped together and considered to be associated with installed devices in the immediate area or in a current room. For instance, a threshold signal strength or distance can be used to group devices. In other instances, a linear drop off in signal strength can be used to identify a first group of nearby devices, and these can be separated from devices that show a nonlinear drop off in signal strength relative to the first group. Such a nonlinear drop off can occur when a wall or other structure impedes signal strength. Thus, measuring rates of signal strength drop off can be used as an indicator of installed devices that are in or out of the current room. In other cases, phased arrays of transmission sources and/or a phased array of reception devices can be used to more accurately locate the source(s) of the first radio message. Sorting by signal strength can also provide an ordered list of installed devices, allowing the ID tool to select a next installed device for registration based on the installed device in the ordered list having the highest signal strength. 

Primia facie case of obviousness
Appellant assert the office failed to assert a primia face case of obviousness to combine Brandt with Seemann to teach or suggest the claimed invention.  The examiner respectfully disagrees the appellant.  
Seemann discloses a process for sensor discovery based on signal strength information (paragraphs 36-38).  Seemann states the system uses the signal strength information to differentiated sensors between local vicinity and neighboring vicinities (paragraph 36).  
Similar to Seemann, Brandt discloses a process of registering smart devices/sensor based on signal strength information (paragraphs 27 and 40).  Brandt teaches signal strength information is used a method to group devices together based on signal threshold information (paragraph 27). Furthermore, Signal strength threshold can be viewed as distance threshold to group devices in an immediate area (paragraph 27).  
Since Seemann and Brandt uses signal strength information for discovery/registration of sensors, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use a threshold signal strength/distance to determine if a sensor is within range as taught by Brandt in the home wireless discovery system of Seemann in order to improve on-site sensor installation/arrangement (Brandt: paragraphs 20-21).  
Thus Brandt is secondary teaching reference to explain how signal strength is used to determine when a sensor/smart device is within a range.  Brandt’s signal 

Appellant also states the modification of Seemann would impermissibly change the manner of system of Seemann because Seemann would ignore certain sensors.  The examiner respectfully disagrees with appellant.  Seemann states the system can ignore sensors with low signal strength value (Paragraph 36).  Thus, the teachings of Brandt will not impermissibly change the system of Seemann.  
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the teachings of Brandt is not unnecessary to the primary reference.  


Thus, the examiner maintains the 103 rejection of claims 1/11 and their dependents based on the combination of Seemann and Brandt references. 


For the above reasons, it is believed that the rejections should be sustained.


/MARCUS SMITH/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/BRANDON M RENNER/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.